 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   AARON BAPTISTE, et al.                           ) Case No.: 1:18-cv-0016 AWI JLT
                                                      )
12                  Plaintiffs,                       ) ORDER CLOSING THE ACTION
                                                      ) (Doc. 46)
13          v.                                        )
                                                      )
14   KS INDUSTRIES, LP, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16
17          The parties have stipulated to dismiss the action with each side to bear their own fees and

18   costs. (Doc. 46) Federal Rules of Civil Procedure 41 permits the plaintiff to dismiss an action without

19   a court order “by filing . . . a stipulation of dismissal signed by all parties who have appeared.” Fed.

20   R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the action signed the stipulation,

21   it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

22   1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     March 28, 2019                               /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
